Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-22 in the reply filed on 5/31/2022 is acknowledged.
Claims 23-25 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 1, line 4, “for a plurality of wall elements” is vague and indefinite as to whether it is referring to the same “wall elements” recited in line 1, claim 1.    Claims 2-22 are rejected as well due to their dependency on rejected claim 1.   Additionally, regarding claim 4, line 3, “the side walls of the receptacle” lacks proper antecedent basis. Claim 5, recitation “held at least at an upper end and/or a lower end by means” is vague and indefinite as to the upper and lower end of what element. Regarding claim 7, line 1, “ …are hanging-guided at an upper end of a linear guide” is vague and indefinite as to an upper end of what element.  Claim 8 is rejected because it depends from rejected claim 7. Regarding claim 9, lines 2 and 4, “at a lower end” and “at an upper one end” are vague and indefinite as to the lower or upper end of what element. Claim 10 is rejected because it depends from rejected claim 9. Claim 13 is replete with terms that lacks antecedent basis such as “the open state”, “the side walls” and etc…. Additionally, Claim 13, last two lines makes no sense. Regarding claim 14, applicant inferentially claims “pedestals positioned on the bottom” without setting forth such scenario beforehand and thus such recitation lacks antecedent basis.  Regarding claim 15, “the lateral guide” lacks proper antecedent basis. Claim 16 is rejected as well since they depend from rejected claim 15. Claim 12 is replete with terms that lacks antecedent basis such as “the open state”, “the pull-out elements”, “the pull-out state” and etc…  . Claim 19, line 1, “the side wall” lacks antecedent basis. Claim 20, line 2, “the side wall” lacks antecedent basis. Claim 21 is also rejected due to its dependency on rejected claim 20. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 13, 15, 17, 18, 20, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller (US Patent no.6,484,890). Miller discloses a device for storage and use of wall elements (96 and 34), comprising: a ceiling (90); a bottom (76, 22, 24); a receptacle (interior of the stand, figure 1) defined by the bottom (76, 22, 24) and the ceiling (90), for a plurality of wall elements (96 and 34, figure 2); at least one construction element (66 and 70) which connects the bottom (76) and the ceiling (90) of the receptacle; and, a locking mechanism (116, figures 1-2) which interacts with the at least one construction element (66 and 70) and secures the wall elements (at least some of the wall elements 96) in the receptacle in an unauthorized removal.  
Regarding claim 2, the device according to Claim 1, Miller discloses wherein the construction element (66 and 70) is at least one side wall which connects and holds the bottom (76) and the ceiling (90).  
Regarding claim 3, the device according to Claim 1, Miller discloses wherein the construction element is at least one column (66) which connects and holds the bottom (76) and the ceiling (90).  
Regarding 4, the device according to Claims 1, Miller discloses wherein the wall elements (96) are configured as pull-out wall elements (96) or as removable wall elements (14), wherein the removable wall elements (14) are held on an outer surface of the side walls of the receptacle with fastening means (nuts and bolts for holes at 32, figure 2, see column 3, lines 45-50).  
Regarding claim 5, the device according to Claim 4, Miller discloses wherein each pull-out wall element (96) is held at least at an upper end by means of at least one pull-out element (channels 92, figure 4) extending in a longitudinal direction of the receptacle.  
Regarding claim 6, the device according to Claim 5, Miller discloses wherein the at least one pull-out element (92) extending in the longitudinal direction which defines a sliding guide or a roller-mounted guide (channel 92 guides rollers 94, figure 4).  
Regarding claim 7, the device according to Claim 4, Miller discloses wherein the removable wall elements (96) are hanging-guided at an upper end of a linear guide (channels 92), which extends in the longitudinal direction of the receptacle.  
Regarding claim 13 the device according to Claim 4 as best understood, Miller discloses wherein in the open state of the locking mechanism (116 removed), the removable wall elements (96) can be removed parallel to the side walls (64, 66, and 76 outer surface or sidewall parallel to plane define by panel 102, figure 2) of the receptacle from the receptacle, and in each case one wall element (96) can be held in each case in a pedestal (104, figure 4) which can be removed from the receptacle (interior of the stand).  
Regarding claim 15, the device according to Claim 13 as best understood, Miller discloses wherein each pedestal (104, figure 4) carries an installation surface (locking pin 110, figure 4) and, above the installation surface, the lateral guide (104) which comprises at least two spaced-apart guide elements (flanges of 104 on either side of wall element 96, figure 4), the distance of which is greater than a thickness of the wall element (96).  
Regarding claim 17, the device according to Claim 4, Miller discloses wherein the fastening means (of the removable wall elements on the outer surface of the side walls is of mechanical nature (nuts and bolts, column 3, lines 45-50).  
Regarding claim 18, the device according to Claim 1, Miller discloses wherein at least one surface of the wall elements (102) carries a coating (100) which can be written on and wiped off (hardwood panel 100 inherently can be written on and wiped off with any nonpermanent stain).  
Regarding claim 20, the device according to Claim 1, Miller discloses wherein a soft mat (sample of carpet) on at least one surface of the wall element (44) can be mounted by means of mechanical fastening means (flange 36 maintains carpet sample on the surface of 44). 
Regarding claim 21, the device according to Claim 20, Miller discloses wherein at least one compartment (the frame compartment 12) is provided in the receptacle in which the soft mats (carpet samples) are stored.  
Claims 1-4, 12, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Repholz (US Patent no. 2819546).  Repholz discloses a device for storage and use of wall elements (40, 30), comprising: a ceiling (forward panel 20); a bottom (16); a receptacle (interior of cabinet 10), defined by the bottom and the ceiling, for a plurality of wall elements (30, 40); at least one construction element (14)  which connects the bottom and the ceiling of the receptacle; and, a locking mechanism (rearward panel 20) which interacts with the at least one construction element (14) and secures the wall elements (40 and 30) in the receptacle in an unauthorized removal.  
Regarding claim 2, the device according to Claim 1, Repholz discloses wherein the construction element (14) is at least one side wall (14) which connects and holds the bottom (16) and the ceiling (20).  
Regarding claim 3, the device according to Claim 1, Repholz discloses wherein the construction element is at least one column (14) which connects and holds the bottom and the ceiling.  
Regarding claim 4, the device according to Claims 1, Repholz discloses wherein the wall elements are configured as pull-out wall elements (30 and 40 can be pull-out or removed) or as removable wall elements (30 and 40); wherein the removable wall elements (30 and 40)  are held on an outer surface (52 and 14) of the side walls of the receptacle with fastening means (64 and 34 and 36).  
Regarding claim 12, the device according to Claim 1, Repholz discloses wherein: in the open state of the locking mechanism, the pull-out wall elements (30 and 40) can be pulled-out parallel to the construction element of the receptacle in the longitudinal direction (30 and 40 are pulled-out or removed upward direction out the opening which is parallel to side wall 14), and, in the pulled-out state of the pull-out wall elements, the pull-out wall elements can be fixed to the receptacle (fixed to receptacle via 64 and 34, 36).
Regarding claim 17, the device according to Claim 4, Repholz discloses wherein the fastening means (34, 36, 64) of the removable wall elements (30 or 40) on the outer surface of the side walls is of mechanical nature.  
Regarding claim 18, the device according to Claim 1, Repholz discloses wherein at least one surface of the wall elements (cards 40) carries a coating which can be written on and wiped off.   

Claims 1-4, 11 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacobs et al (US Patent no. 5803562). Jacobs discloses a device (12, figure 1) for storage and use of wall elements (32, 34, 48), comprising: a ceiling (28); a bottom (30); a receptacle (figure 1), defined by the bottom and the ceiling, for a plurality of wall elements (32, 34, 48); at least one construction element (26, figure 1) which connects the bottom and the ceiling of the receptacle; and, a locking mechanism (60 and the hinge between 28 and 26, figure 1) which interacts with the at least one construction element (26) and secures the wall elements in the receptacle in an unauthorized removal (when the top 28 is in the closed position as shown in figure 2, unauthorized removal is prevented).  
Regarding claim 2, the device according to Claim 1, Jacobs discloses wherein the construction element (26, figure 1) is at least one side wall which connects and holds the bottom (30) and the ceiling (28).  
Regarding claim 3, the device according to Claim 1, Jacobs discloses wherein the construction element (26, figure 1) is at least one column (26, figure 1) which connects and holds the bottom (30) and the ceiling (28).  
Regarding claim 4, the device according to Claims 1, Jacobs discloses wherein the wall elements (32, 34, 48), are configured as pull-out wall elements (34) or as removable wall elements or as pivotable wall elements (18), wherein the removable wall elements are held on an outer surface of the side walls of the receptacle with fastening means.  
Regarding claim 11, the device according to Claim 4, Jacobs discloses wherein the at least one pivotable wall element (18) is configured to articulate at an end face (edge of 16) of the receptacle by means of at least one hinge and to pivot about a vertical axis (the door 18 is hinged to pivot about a vertical axis, figure 1).  
Regarding claim 22, the device according to Claim 1, Jacobs disclose wherein a plurality of transport rollers (84a, figure 1) is arranged on the bottom (300 of the receptacle.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Repholz (US Patent no. 2819546) in view of Marshall et al (US Publication no. 20140272918). M Repholz discloses all the claimed features of applicant’s device as discussed above except for wherein an outer surface of the side wall of the receptacle carries a coating which can be written on and wiped off.  
Marshall et al (US Publication no. 20140272918) discloses a receptacle wherein the side wall (12 and 14) of the receptacle carries a coating (16)  which can be written on and wiped off (see paragraph [0013] to [0014]). It would have been obvious to one of ordinary skilled in the art to have modify the receptacle sidewall of Repholz such that it is provided with a coating thereon which can be written on and wiped off as taught to be desirable by Marshall.
Claims 8-10, 14, and  22 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Patent no.6,484,890) in view of Maurer et al (US patent no. 3349924). Miller discloses a device for storage and use of wall elements comprising all the claimed features of applicant’s device as discussed above. 
 Regarding claim 8, the device according to Claim 7, Miller does not discloses wherein the hanging-guided and removable wall elements are guided at a lower end of the wall elements in a lateral guide.  Maurer discloses a device for storage and use of wall elements (32) comprising removable wall elements are guided an upper end and at a lower end by a lateral guide (15).  It would have been obvious to one of ordinary skilled in the art to have modify the storage device of Miller such that a lateral guide is provided for guiding a lower end of the wall element as taught to be desirable by Maurer. 
Regarding claim 9, the device according to Claim 4, Miller discloses at an upper one end, the removable wall elements (96) are freely guided in a guide element (92) on the ceiling (90) of the receptacle. However, Miller does not discloses wherein: at a lower end, the removable wall elements are guided in a standing manner in a lateral guide in the longitudinal direction of the receptacle.   Maurer discloses a device for storage and use of wall elements (32) comprising removable wall elements are guided an upper end and at a lower end by a lateral guide (15).  It would have been obvious to one of ordinary skilled in the art to have modify the storage device of Miller such that a lateral guide is provided for guiding a lower end of the wall element as taught to be desirable by Maurer. 
Regarding claim 10, the device according to Claim 9, Miller does not disclose wherein the lateral guide for the lower end of the removable wall element is provided directly on the bottom of the receptacle, on a support plate above the bottom of the receptacle or on a pedestal standing on the bottom of the receptacle.  Maurer discloses a device for storage and use of wall elements (32) wherein the lateral guide (15) for the lower end of the removable wall element is provided directly on the bottom (14) of the receptacle, on a support plate (15) above the bottom of the receptacle (14) or on a pedestal (15) standing on the bottom (14) of the receptacle.  It would have been obvious to one of ordinary skilled in the art to have modify the storage device of Miller such that a lateral guide is provided for guiding a lower end of the wall element as taught to be desirable by Maurer. 
Regarding claim 14, the device according to Claim 13 as best understood as discussed above, Miller does not disclose wherein the number of pedestals positioned on the bottom and removable from the bottom of the receptacle corresponds to the number of the removable wall elements provided in the receptacle.  Maurer teaches a device for storage and use of wall elements (32) wherein the pedestal (15) for the lower end of the removable wall element is provided directly on the bottom (14) of the receptacle, on a support plate (15) above the bottom of the receptacle (14) or on a pedestal (15) standing on the bottom (14) of the receptacle wherein the number of pedestals positioned on the bottom corresponds to the number of removable wall elements (interpreted as there’s sufficient number of pedestals for the number of removable walls).  It would have been obvious to one of ordinary skilled in the art to have modify the storage device of Miller such that a pedestal on the bottom of the receptacle is provided for guiding a lower end of the wall element as taught to be desirable by Maurer.  Furthermore Miller provides sufficient number of pedestals for the number of removable walls 
Regarding claim 22, the device according to Claim 1, Miller does not disclose wherein a plurality of transport rollers is arranged on the bottom of the receptacle. Maurer teaches in a device for storage and use of wall elements (32) wherein a plurality of transport rollers (70) is arranged on the bottom of the receptacle (1) for mobility purposes.  It would have been obvious to one of ordinary skilled in the art to have modify the storage device of Miller such that transport rollers is arranged on the bottom of the receptacle for mobility purposes as taught to be desirable by Maurer.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pelger et al (US Pub. No. 20210340807) discloses wall element with aperture (34, figure 6) receiving locking pin (28 and 26, figure 6) to prevent unauthorized removal. Schwartz (US Publication no.. 20220061521) teaches pedestals (104) for wall elements (160 and 180).Toledo (US Publication no. 20130255895) discloses a soft mat (20) on at least one outer surface of the side wall (C, figure 1) of a receptacle (F) can be mounted by means of mechanical fastening means (hook, figure 10).  The remaining cited art of record further discloses storage apparatus with wall elements that are stored within a receptacle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc